Citation Nr: 1412763	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  12-11 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied service connection for sleep apnea.

In August 2013, the Veteran testified before the undersigned at a Board hearing at the RO.  A transcript of that hearing is of record.

The electronic record has been reviewed and considered in the adjudication of this appeal.


FINDING OF FACT

Obstructive sleep apnea has been shown to have had its onset in service.


CONCLUSION OF LAW

The criteria for an award of service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken hereinbelow is favorable to the Veteran, a full discussion of compliance with VA's duty to notify and assist is not required at this time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -- the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  38 C.F.R. § 3.102.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  

The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

In this case, the Veteran avers that his current sleep apnea disorder had its onset in service as he experienced symptomatology such as headaches, snoring, and sleep disturbances since 1975.  Specifically, he indicates that he first noticed severe headaches after coming off of a two-year stint of working 24-hour shifts as a medic in the United States Army.  He has presented both medical and lay evidence in support of his claim, to include lay statements from friends and family.  The Veteran testified that he was not diagnosed with sleep apnea in service despite having such symptoms because no proper test was performed to diagnose sleep apnea during that time.  He indicated that his sleep apnea was also incorrectly diagnosed for many years following service and that he was unable to find relief from his disorder until the correct diagnostic test was performed in 2007.  

Upon a careful review of the record, the Board finds that service connection for obstructive sleep apnea is warranted.  There is a current diagnosis of obstructive sleep apnea as confirmed by the April 2007 private medical report of a nocturnal polysomnography recording (sleep study).  The Veteran's testimony concerning in-service symptomatology of headaches and sleep disturbances is supported by the service records.  A January 1995 report of medical history shows complaints of having frequent or severe headaches and frequent sleep troubles.  He reported that since arriving in Korea (1975) he has not been able to sleep well; he woke up every hour.  Although upon his report of medical history in August 1997 (retirement examination), the Veteran did not again indicate sleep trouble, he reported having frequent or severe headaches.  Also, his testimony of his constant exposure to an irregular sleep schedule is consistent with the duties of a military medic.  Thus, the crux of the matter is whether there is a competent nexus between the current disability and the in-service symptomatology.  See Holton, 557 F.3d at 1366.  

At the outset, the Board acknowledges that the Veteran's assertions of continuous symptoms of sleep apnea beginning in service are competent evidence.  A layperson is competent to report on the onset and continuity of his symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  

In this regard, the Veteran's reported symptoms and relevant medical history have been considered by a physician who provided a positive association between the Veteran's current sleep apnea diagnosis and history of headaches.  Specifically, an Ear, Nose, and Throat specialist, Dr. J.P., who has treated the Veteran for his headaches and sleep apnea symptoms, opined that the etiology of the Veteran's headaches is related to his long history of sleep apnea.  Moreover, the Board highlights that the Veteran's headache symptoms subsided since he began receiving treatment for sleep apnea.  Furthermore, the Veteran served for many years as a medic in the United States Army.  In this regard, thus the Board recognizes that the Veteran's medical knowledge exceeds that of a traditional layperson without any specialized medical training.  The Board finds the Veteran to be a consistent historian and his testimony of continuous symptomatology is not only competent, but also highly credible.  Thus, a diagnosis that is based upon a history as reported by the Veteran is likewise competent, credible, and in this case, probative.  

In sum, the Board finds that the Veteran's testimony as to continuous symptomatology of sleep apnea since service, in conjunction with the medical evidence supporting a relationship between the Veteran's present sleep apnea and headaches experienced since service, to be highly probative evidence in support of his claim.  The Board notes that there is no medical evidence to the contrary.  

As the preponderance of the evidence is in favor of the Veteran's claim, service connection for obstructive sleep apnea is warranted.  38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for sleep apnea is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


